Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-23 are pending in this application.
4.	Claims 1, 9 and 17 have been amended.
Allowable Subject Matter
5.	Claims 1-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the combination of the following features:
“collecting game state from one or more video frames that have been generated during execution of the game logic; 
executing a scene change logic to predict a scene change occurring within a range of upcoming video frames in the plurality of video frames, wherein the prediction is based on the game state collected during execution of the game logic, wherein the scene change logic executes independently from the game logic; 
identifying using the scene change logic a video frame from the range of video frames, wherein the video frame is predicted by the scene change logic to include the scene change; 
generating a scene change hint using the scene change logic, wherein the scene change hint identifies the video frame;
 generating the video frame during execution of the game logic and delivering the video frame to an encoder; 
sending the scene change hint from the scene change logic to the encoder and receiving the scene change hint at the encoder before the video frame is compressed by the encoder”, along with all of the other limitations as recited in independent claim 1(Please refer to Final rejection filed dated 2/15/2022).
 Independent claims 9 and 17 recite a non-transitory computer-readable medium and a computer system comprising similar limitations as independent claim 1, therefore, they are allowed for the same reasons.
Dependent claims 2-8, 10-16 and 18-23 are allowed by virtue of their dependency to the independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482